                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION




MARK CARROLL and CHARLOTTE                 )
CARROLL,                                   )
                                           )   CIVIL ACTION NO.
            Plaintiffs,                    )
vs.                                        )   3:19-CV-2296-G (BH)
                                           )   (Consolidated with 3:19-CV-1770-G)
TEAM ONE LOGISTICS,                        )
                                           )
            Defendant.                     )




      ORDER OF THE COURT ON RECOMMENDATION REGARDING
        REQUEST TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Considering the record in this case and the recommendation of the Magistrate
Judge, the court hereby finds and orders:

      ( )   The request for leave to proceed in forma pauperis on appeal is GRANTED.

      (X)   The application for leave to proceed in forma pauperis on appeal is DENIED
            because the court certifies under Fed. R. App. P. 24(a)(3) and 28 U.S.C.
            § 1915(a)(3) that the appeal is not taken in good faith. In support of this
            certification, the court incorporates by reference the magistrate judge’s
            order filed in this case on October 18, 2019. Based on that order, this
            court finds that the appeal presents no legal points of arguable merit and
            is therefore frivolous.

            (X)    Although this court has certified that the appeal is not taken in
                   good faith under 28 U.S. C. § 1915(a)(3) and Fed. R. App. P.
                   24(a)(3), the plaintiff may challenge this finding by filing a separate
                   motion to proceed in forma pauperis on appeal with the Clerk of
                   Court, U.S. Court of Appeals for the Fifth Circuit, within 30 days
                   of this order.
      SO ORDERED.

October 18, 2019.




                    ___________________________________
                    A. JOE FISH
                    Senior United States District Judge




                     -2-
